Citation Nr: 1016773	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  03-37 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran had active duty from August 1979 to May 2000.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2007, the Veteran, accompanied by her 
representative, testified at a hearing before the undersigned 
Acting Veteran's Law Judge in Washington, DC.  A transcript 
of these proceedings has been associated with the Veteran's 
claims file.

The issues of entitlement to service connection for a heart 
disability and a skin disability have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter was previously before the Board in April 2008 and 
was remanded for further development.  In the April 2008 
remand, the Board gave the AMC the option of having the 
Veteran examined.  If the AMC had the Veteran examined, the 
Board requested the following, in part:

The examiner should specifically comment 
on whether the [V]eteran's condition is 
productive of: (i) chronic hilar 
adenopathy or stable lung infiltrates 
without symptoms or physiologic 
impairment, (ii) pulmonary involvement 
with persistent symptoms requiring chronic 
low dose (maintenance) or intermittent 
corticosteroids, (iii) pulmonary 
involvement requiring systemic high dose 
(therapeutic) corticosteroids for control, 
or (iv) cor pulmonale, or; cardiac 
involvement with congestive heart failure, 
or; progressive pulmonary disease with 
fever, night sweats, and weight loss 
despite treatment.

The AMC had the Veteran examined in December 2009.  In the VA 
examination report, the examiner did not address the symptoms 
listed above.  In the March 2010 Informal Hearing 
Presentation, the Veteran's representative argued that the 
Board's April 2008 remand had not been complied with and 
another remand was warranted.  The Board agrees.  Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

The Board notes that in the April 2008 remand, it requested 
that the appellant assist VA with obtaining relevant private 
medical records.  The appellant specifically testified that 
she was receiving treatment for her sarcoidosis from Dr. 
Grover.  She did not provide VA with permission to obtain the 
private medical records.  The duty to assist is not a one-way 
street.

Additionally, the Board notes that in the December 2009 VA 
examination report, the examiner noted the Veteran had been 
seen at the pulmonary clinic at Walter Reed Army Medical 
Center on August 30, 2009, showing that she was to be tapered 
off Prednisone because there was a "complete lack of 
response."  That record was not included in the records the 
AMC obtained from Walter Reed.  The Board finds a request 
should be made to obtain Walter Reed records from April 2009 
to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that she identify all VA and 
non-VA health care providers, other than 
those already associated with the claims 
folder, that have treated her for her 
service-connected sarcoidosis since 
service.  She should be reminded that in 
the August 2009 letter, VA requested that 
she provide permission and dates of 
treatment from her private physician, Dr. 
Grover, dated since service and that she 
did not respond to the request.  The 
Veteran is free to submit any private 
medical records directly to VA.

2.  The RO/AMC should obtain the records 
from Walter Reed Army Medical Center from 
April 2009 to the present time pertaining 
to treatment for her service-connected 
lung disability.  

3.  The RO/AMC should refer the claims 
file to the same VA examiner who provided 
the December 2009 examination.  The 
Veteran need not be examined UNLESS the 
examiner determines that an examination is 
necessary to answer the questions.

The examiner is asked to review the claims 
file and the December 2009 VA examination 
report and specifically comment on whether 
the [V]eteran's condition is productive 
of: 

    (i) chronic hilar adenopathy or stable 
lung infiltrates without symptoms or 
physiologic impairment; 
    
    (ii) pulmonary involvement with 
persistent symptoms requiring chronic low 
dose (maintenance) or intermittent 
corticosteroids; 
    
    (iii) pulmonary involvement requiring 
systemic high dose (therapeutic) 
corticosteroids for control; or 
    
    (iv) cor pulmonale, or; cardiac 
involvement with congestive heart failure, 
or; progressive pulmonary disease with 
fever, night sweats, and weight loss 
despite treatment.

If the examiner finds that the Veteran has 
any of the symptoms listed under (i) 
through (iv), he is asked to state what 
clinical findings support the conclusion.

4.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO/AMC 
should readjudicate the Veteran's claim.  
The Veteran and her representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is returned 
to the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

